Citation Nr: 0637102	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-41 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 60 percent for diabetes 
mellitus. 


REPRESENTATION

Veteran represented by: California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 







INTRODUCTION

The veteran had active service from May 1980 to June 1985. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The January 2005 VA examiner diagnosed the veteran with 
erectile dysfunction and opined that it was most likely 
related to diabetes mellitus.  This is an informal claim for 
service connection.  Accordingly, this issue is referred to 
the RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requests a 100 percent rating for diabetes 
mellitus.  In his claim, the veteran reported that he was 
hospitalized for diabetes mellitus.  However, these records 
are not associated with the claims file.

VA and private treatment records from 2004 to 2005 show 
hypoglycemia.  In an April 2006 communication, the veteran's 
representative asserted that the veteran was in weekly 
communication with his diabetic care provider via the 
Internet.  A June 2005 letter from Diabetes Coordinator at 
the VA Medical Center, Fresno, states that veteran will be 
reporting to the diabetes clinic once a week for diabetes 
management.  However, 2005 VA treatment records do not 
reflect either Internet communication or weekly appointments 
for diabetes management.  Therefore, a remand is required to 
clarify whether the veteran currently has weekly visits with 
a diabetic care provider for episodes of hypoglycemic 
reactions, as there is a conflict in the evidence of record.  

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1. Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including the new 
notice requirements, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  All VCAA requirements must be 
contained in one letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  Ask the veteran to clarify the location of 
the hospitalization referred to in his October 
2000 claim.  Ask the veteran to identify and 
provide the proper release forms for any 
private medical records pertaining to diabetes 
mellitus treatment, especially those records, 
if relevant, related to the hospitalization; 
or alternatively to provide the private 
medical records directly to VA.  

3. The RO/AMC should obtain any current 
treatment records from the VA Health Care 
System, including any records, if relevant 
from the October 2000 hospitalization.  If 
possible, the RO/AMC should request 
information pertaining to the veteran's 
communications with his diabetic care provider 
or any appointments related to his diabetes 
management.

4.  After completing #1-3, the veteran should 
be afforded a VA examination.  All necessary 
tests should be completed. The claims file 
should be made available to the examiner prior 
to the examination.   The examiner is 
requested to provide information as to whether 
the veteran requires or currently sees his 
diabetic care provider for weekly visits for 
hypoglycemic reactions.  If the veteran sees 
his diabetic care provider for reasons other 
than for hypoglycemic reactions, the examiner 
should so specify.  Additionally, the examiner 
is requested to provide an opinion as to 
whether the veteran has any progressive loss 
of weight or strength.  

5. After undertaking any other development 
deemed essential in addition to that specified 
above, the RO/AMC should re-adjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the veteran of 
all relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations to 
include the provisions of 38 C.F.R. § 3.655.  
He should also be afforded the opportunity to 
respond to that supplemental statement of the 
case before the claim is returned to the 
Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



